COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-096-CV
 
  
IN 
RE JOHN WESLEY JONES, JR.                                               RELATOR
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator’s petition for writ of mandamus and is of the 
opinion that relief should be denied. Accordingly, relator’s petition for writ 
of mandamus is denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
  
  
                                                                  PER 
CURIAM
 
  
 PANEL B:   HOLMAN, 
GARDNER, and WALKER, JJ.
 
                GARDNER, 
J. not participating.
 
DELIVERED: 
April 2, 2004

 
NOTES
1.  
See Tex. R. App. P. 47.4.